Citation Nr: 1500043	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  12-22 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a finger disability of the right hand, status post-operative release, to include as secondary to service-connected carpal tunnel syndrome.

2.  Entitlement to service connection for a right wrist disability, status post-operative release, to include Kienbock's disease, and as secondary to service-connected carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

REMAND

The Veteran served on active duty from February 1983 to January 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In November 2013, the Board remanded the Veteran's appeal for further development, to include obtaining additional VA examinations and opinions.  In January 2014, the Veteran was afforded a VA examination for hand, finger, and wrist conditions.  The examiner was asked to evaluate the Veteran's claimed disabilities and provide opinions with regard to direct and secondary service connection.

Concerning direct service connection, the examiner opined that neither disability (trigger fingers and Kienbock's disease/avascular necrosis/osteonecrosis) was likely related to the Veteran's military service.  The offered rationales, however, do not support the opinions.  Specifically, the rationales applied to the theory of secondary service connection, not direct service connection.  Indeed, the Board observes that the examiner provided the same rationale for each opinion he offered, regardless of whether that rationale was responsive to the opinion question posed.

With regard to the Veteran's claimed wrist disability, the examiner stated that it was unrelated to service because neither carpel tunnel syndrome (CTS) nor CTS release surgery "cause or aggravate avascular necrosis/Kienbock's disease."  Likewise, the Veteran's claimed fingers disability was unrelated to service because neither CTS nor CTS release surgery cause or aggravate "trigger fingers" disorder.  These rationales do not address the Veteran's contentions that his claimed disabilities could be the result of his work as a mechanic in service, which involved excessive heavy use of his right hand.  See, e.g., December 2011 statement; April 2012 notice of disagreement.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA "a concomitant duty to ensure compliance with the terms of the remand."  Stegall v. West, 11 Vet. App. 268, 270 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, "the Board itself errs in failing to insure compliance."  Id.  Moreover, the Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that the matters must be remanded for an addendum opinion that addressed the Veteran's specific theories of service connection.  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  Refer the Veteran's claims folder to the January 2014 VA examiner for an addendum opinion.  (If the examiner is no longer available, forward the claims file to an appropriate VA medical professional.)  The entire claims file and a copy of this remand must be provided to and reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with a paper claims file for the examiner's review.

After reviewing the record, the examiner is requested to opine as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's claimed finger disability of the right hand and/or right wrist disability was incurred in or is otherwise related to his military service, to include from overuse of the right hand in the performance of his duties as a mechanic.  (The Veteran has contended that his work involved excessive heavy use of his right hand.  See, e.g., December 2011 statement; April 2012 notice of disagreement.)

The examiner must provide a rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is also requested to provide extended rationales for his opinions that the Veteran's service-connected carpal tunnel syndrome did not cause or aggravate his claimed finger disability and/or right wrist disability.  The examiner is reminded that merely stating that it is his opinion that a right finger or wrist condition was not caused or aggravated by the Veteran's carpal tunnel syndrome is not sufficient.  An explanation is required that takes into account the record and pertinent medical principles and the examiner's rationale should include citation to pertinent evidence and/or medical principles relied upon to form that opinion.

2.  After completing the above, and any other development deemed necessary, readjudicate the issues on appeal based on the entirety of the evidence.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an appropriate time period for response before returning to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



